 1                                  IN THE UNITED STATES DISTRICT COURT 
                                        FOR THE DISTRICT OF MONTANA 
 2
                                            GREAT FALLS DIVISION 
 3                                                      
 4   ROSELLA SULLIVAN,                                ) CV 17‐58‐GF‐BMM‐JTJ 
                                                      )  
 5
                           Plaintiff,                 )  
 6        vs.                                         )  
 7                                                    ) ORDER 
     UNITED STATES OF AMERICA,                        )  
 8
                                                      )   
 9                         Defendant.                 )  
10                                                    )
                                                      )
11
      
12
13            Having settled all claims, parties here stipulate to dismissal of this matter.  
14
              Wherefore IT IS HEREBY ORDERED that this matter is DISMISSED with 
15
16   prejudice, each party to bear its own fees and costs. 
17
     DATED this 24th day of October, 2018. 
18
19                                                                   
                                          
20
21
22
23
24
25
                                                                         
26
27
28
                                                     




     ORDER                                                                       PAGE 1OF 1       
